DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
As discussed in the previous interview, examiner welcomes an interview to discuss proposed amendments which would advance prosecution by focusing on features which distinguish the instant application from the prior art. 
Claims 38-48 are pending.
Claim 62 is cancelled.



Response to Arguments
Applicant’s arguments, see page 6, filed 08/11/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 have been fully considered and are moot in view of new grounds of rejection prompted by Applicant’s amendment to claims.  A new ground(s) of rejection is made in view of Kieswetter in view of Joshi.
Applicant’s arguments, see page 6, filed 08/11/2022, with respect to claim 62 have been fully considered and are persuasive.  The rejection of claim 62 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38-44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190151156 A1 (Kieswetter et al.) in view of US 20070265586 A1 (Joshi et al.).
Regarding claim 38, Kieswetter teaches a negative pressure wound therapy system (Fig. 2) comprising: 
a negative pressure therapy apparatus (102) configured to apply negative pressure to a wound (at least 126, 128 and 130) of a patient [0021], the negative pressure therapy apparatus comprising: 
a wound dressing (108) configured to be placed over the wound (Fig. 2), 
a negative pressure source (120) integral with the wound dressing and configured to apply negative pressure to the wound [0028], and 
a first controller (110) configured to determine operating data of the negative pressure therapy apparatus; and 
a wireless communication device (112) communicatively coupled to the negative pressure therapy apparatus [0006], the wireless communication device comprising: 
a display (Kieswetter Annotated Fig. 2), 
a second controller, being the electronics portion of (112), configured to receive the operating data from the negative pressure therapy apparatus [0006] and output an indication of at least some of the operating data on the display [0008], and 
the wearable housing of Kieswetter is defined as being the exterior of (112) which contains the display and second controller. The wearable housing is therefore considered to be “configured to support the display and the second controller of the wireless communication device” as claimed by applicant, wherein the wearable housing is configured to be worn by at least one of the patient or a caregiver of the patient [0085].

	Kieswetter fails to teach the negative pressure source is embedded in the wound dressing.

    PNG
    media_image1.png
    286
    366
    media_image1.png
    Greyscale

Kieswetter Annotated Fig. 2

Joshi teaches a negative pressure wound therapy system (Fig. 6) wherein the negative pressure source (234) is embedded in the wound dressing (210).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative pressure source of Kieswetter with the embedded source of Joshi as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Regarding claim 39, Kieswetter in view of Joshi teaches the negative pressure wound therapy system of claim 38.
Kieswetter further teaches the negative pressure therapy apparatus (102) is further configured to transmit the operating data to the wireless communication device (112) responsive to an occurrence of an event [0092].

Regarding claim 40, Kieswetter in view of Joshi teaches the negative pressure wound therapy system of claim 38.
Kieswetter further teaches the operating data comprises at least one of a power status of the negative pressure therapy apparatus, connection data corresponding to communications between the negative pressure therapy apparatus and the wireless communication device, negative pressure data associated with the negative pressure source [0083].

Regarding claim 41, Kieswetter in view of Joshi teaches the negative pressure wound therapy system of claim 38.
Kieswetter further teaches the wound (124) is located in an area that is remote from the wearable housing, as detailed in the ability to place the housing (110) on the skin at a chosen location [0091]. Tissue groups such as neural tissue [0022] would fulfill the requirement of a location remote from the wearable housing when attached to the skin, particularly underneath clothing [0091].

Regarding claims 42 and 43, Kieswetter in view of Joshi teaches the negative pressure wound therapy system of claim 38.
Kieswetter teaches the device may be used on a variety of tissues [0022] which are located throughout the body, but fails to specify the area includes at least one of a back, a shoulder, a leg, a hip, a foot, or a buttocks of the patient or the area includes at least a portion of the patient's posterior.
Joshi teaches a negative pressure wound therapy apparatus wherein the area includes at least one of a foot, or a buttocks of the patient [0082], the buttocks includes at least a portion of the patient's posterior.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dressing placement of Kieswetter to include the areas of Joshi as it would be obvious to try when choosing from the finite number of identified placement locations on a patient.

Regarding claim 44, Kieswetter teaches the negative pressure wound therapy system of claim 38.
Kieswetter fails to teach the negative pressure therapy apparatus is a first negative pressure therapy apparatus, the wound dressing is a first wound dressing, the negative pressure source is a first negative pressure source, the wound is a first wound, and the operating data is first operating data, the system further comprising: 
a second negative pressure therapy apparatus to apply negative pressure to a second wound of the patient, the second negative pressure therapy apparatus comprising: 
a second wound dressing configured to be placed over the second wound, 
a second negative pressure source supported by the second wound dressing and configured to apply negative pressure to the second wound, and 
a third controller configured to determine second operating data of the second negative pressure therapy apparatus, wherein the wireless communication device is communicatively coupled to the second negative pressure therapy apparatus and is further configured to: 
receive the second operating data from the second negative pressure therapy apparatus, and 
output an indication of at least some of the second operating data on the display.
With regard to claim 44, addition of a second negative pressure therapy apparatus, a second wound dressing, a second negative pressure source and a third controller would have been obvious to one having ordinary skill in the art at the time the invention was made in order to treat multiple patients simultaneously.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 47, Kieswetter teaches the negative pressure wound therapy system of claim 38, but fails to teach the wireless communication device is a first wireless communication device and the display is a first display, the system further comprising: a second wireless communication device communicatively coupled to the negative pressure therapy apparatus, the second wireless communication device comprising: a second display, a third controller configured to receive the operating data and output an indication of at least some of the operating data on the second display, and a second wearable housing configured to support the second display and the third controller, wherein the second wearable housing is configured to be worn by at least one of the patient or the caregiver of the patient.
With regard to claim 47, addition of a second wireless communication device comprising: a second display, a third controller configured to receive the operating data and output an indication of at least some of the operating data on the second display, and a second wearable housing configured to support the second display and the third controller, wherein the second wearable housing is configured to be worn by at least one of the patient or the caregiver of the patient would have been obvious to one having ordinary skill in the art at the time the invention was made in order to treat multiple patients simultaneously.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kieswetter in view of US 20150133829 A1 (DeBusk et al.), hereinafter DeBusk.
Regarding claim 45, Kieswetter in view of Joshi teaches the negative pressure wound therapy system of claim 44.
Kieswetter fails to teach the second controller is further configured to: generate a first request for the first operating data; generate a second request for the second operating data; and communicate the first and second requests to the first and second negative pressure therapy apparatuses, respectively.
DeBusk teaches a system for monitoring and controlling negative pressure wound therapy devices (Fig. 1) wherein the second controller (18) is further configured to: generate requests and communicate with the negative pressure therapy apparatuses [0067], the second controller configured to communicate with multiple therapy apparatuses [0038] and is therefore considered to “generate a first request for the first operating data; generate a second request for the second operating data; and communicate the first and second requests to the first and second negative pressure therapy apparatuses, respectively” as claimed by applicant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Kieswetter with the controller of DeBusk to allow healthcare providers to monitor and affect care [DeBusk 0010].

Regarding claim 46, Kieswetter in view of DeBusk teaches the negative pressure wound therapy system of claim 45.
Kieswetter teaches the first controller allows for remote access and control of the device [0040] but fails to specify the first controller is further configured to transmit the first operating data to the wireless communication device responsive to receipt of the first request, wherein the third controller is further configured to transmit the second operating data to the wireless communication device responsive to receipt of the second request.
DeBusk teaches the first controller (28) is further configured to transmit the first operating data to the wireless communication device (18) responsive to receipt of the first request [0072], wherein the third controller, a second iteration of (28) as found on another device [0038], is further configured to transmit the second operating data to the wireless communication device responsive to receipt of the second request [0072].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Kieswetter with the controller of DeBusk to allow healthcare providers to remotely track and monitor patients [DeBusk 0072].

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Kieswetter in view of US 20070093786 A1 (Goldsmith et al.), hereinafter Goldsmith.
Regarding claim 48, Kieswetter teaches the negative pressure wound therapy system of claim 38.
Kieswetter fails to teach the wearable housing is sized to be worn on a wrist.
Goldsmith teaches a controller for a medical device (Fig. 9A) which is in the same field of endeavor and seeks to solve the same problem of wirelessly communicating medical data to a user. Goldsmith teaches the wearable housing (905) is sized to be worn on a wrist [0085].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable housing of Kieswetter with the wrist-worn sizing of Goldsmith to allow for the user to conveniently communicate with the device [Goldsmith 0008].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030135388 A1 discloses a medical system comprising a worn monitor device.
US 20130274629 A1 discloses a medical system comprising a worn monitor device.
US 20170347940 A1 discloses a smart bandage which communicates with a remote device.
US 20110106026 A1 discloses a NPWT device with an embedded pressure source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781